Case 1:18-cv-01599-MN Document 48-3 Filed 09/25/19 Page 1 of 4 PageID #: 2000




                     Exhibit C
Case 1:18-cv-01599-MN Document 48-3 Filed 09/25/19 Page 2 of 4 PageID #: 2001



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ETHICON LLC, ETHICON ENDO-         )·
SURGERY, INC., and ETHICON US LLC, )
                                   )
                   Plaintiffs,     )
       v.                          )                  Civil Action No. 17-871-LPS-CJB
                                   )
INTUITIVE SURGICAL, INC.,          )
INTUITIVE SURGICAL OPERATIONS, )
INC, and INTUITIVE SURGICAL        )
HOLDINGS, LLC,                     )
                                   )
                   Defendants.     )

                                              ORDER

        At Wilmington this 9th day of January, 2018.

        WHEREAS, the Court has considered the parties' December 19, 2017 letter submission

setting out their respective proposals for case narrowing, (D.1. 67);

        NOW, THEREFORE, IT IS HEREBY ORDERED that the case shall be narrowed

largely as Plaintiffs have proposed, with certain modifications, as set out in the chart below:

 Date          Case Event or Deadline          Reduction of Asserted Claims/Prior Art
 21812018      Initial Infringement            52 claims (same number as asserted in Complaint)
               Contentions

 312012018     Initial Invalidity             No specific number required
               Contentions
 41312018      NIA                             30 claims

 411712018     NIA                             36 total references and 108 prior art arguments 1


               A "prior art argument" shall be understood to be an argument that: (1) a single
reference anticipates a claim; or (2) a single reference renders a claim obvious (i.e.,
"single-reference obviousness"); or (3) a combination ofreferences renders a claim obvious.
Thus, for example, if Defendants rely on prior art reference A for anticipation and for

                                                  1
Case 1:18-cv-01599-MN Document 48-3 Filed 09/25/19 Page 3 of 4 PageID #: 2002




 11/15/2018     Final Infringement              18 claims
                Contentions

 12/10/2018     Final Invalidity                18 total references and 63 prior art arguments
                Contentions

       The Court adopts the above schedule for case narrowing in light of the following core

principles:

        1.     The above schedule provides both parties with flexibility at the initial contentions

stage. That is, it allows them the ability to learn more about the other side's

infringement/invalidity case before having to further narrow the number of asserted claims/total

references/prior art arguments at issue in the case. Plaintiffs have already indicated that they

wish to assert 52 claims at the initial infringement contention stage, (D.I. 54 at 7; D.I. 67 at 2),

and the Court expects that Defendants will, in turn, choose to include a reasonable and

proportionate number of references/prior art arguments in their initial invalidity contentions. The

Court feels that it does not need to order a further specific reduction at these stages of the case.

       2.      The above schedule also tracks the timing of the two-stage cut-down that the

Court has typically ordered in recent cases, including, for example, Civil Action Nos. 14-721, 15-

819 and 16-380. 2 It also: (1) requires Plaintiffs to further significantly reduce the number of


single-reference obviousness as to claim 1 of a patent, that will count as two separate prior art
arguments. If Defendants also rely on prior art references A+ B for obviousness and A+ B + C
for obviousness as to claim 1 of the patent, that will count as two more, separate, prior art
arguments. Additionally, prior art arguments shall be counted on a per claim basis, meaning that
if Defendants assert that prior art reference A anticipates claim 1 of a patent, and that prior art
reference A also anticipates claim 2 of that patent, that will count as two prior art arguments.
Further, a "prior art argument" shall consist of those reference(s) that Defendants utilize to show
the existence of claim limitation(s) in the prior art.
       2
             While it is true that in Confluent Surgical, Inc. v. HyperBranch Med. Tech., Inc.,
C.A. No. 17-688-LPS-CJB (D. Del. Oct. 30, 2017) ("Confluent"), the Court required the

                                                   2
Case 1:18-cv-01599-MN Document 48-3 Filed 09/25/19 Page 4 of 4 PageID #: 2003



claims at issue prior to the claim construction process (in order to make that process more

manageable); and (2) requires the parties to make their second cut-down at a time that is likely to

be after the District Court has issued a Markman ruling.

       3.      The instant schedule sets a reasonable stage-two "ceiling" on the number of

claims/total references/prior art arguments that can possibly be asserted in the case. And though

the Court understands that even after the second cut-down, the case will still have to be further

narrowed prior to trial, this schedule at least gives the parties the ability to try to accomplish that

additional narrowing on their own, without Court intervention.

       4.      The parties may seek to modify the limits in the above-referenced schedule in the

future upon a showing of good cause. See In re Katz Interactive Call Processing Patent Litig.,

639 F.3d 1303, 1312 (Fed. Cir. 2011).




                                                        Christopher J. Burke
                                                        UNITED STATES MAGISTRATE JUDGE




plaintiffs to engage in a first cut-down of the number of asserted claims at the time of initial
infringement contentions, the circumstances there were different than those at play here.
Confluent was a second, related case involving the same parties as did the first case. The Court
had extensive experience with the first case, which had then been pending for over two years.
The Court believed that a more aggressive-than-normal schedule for case narrowing was
necessary in Confluent because, inter alia: (1) the first case was so heavily litigated that it
demonstrated that greater-than-normal restrictions on the parties' infri~gement/invalidity cases
were needed in Confluent, in order to keep the parties focused on efficient pre-trial management;
and (2) the parties in Confluent had greater-than-normal familiarity with some of their
adversaries' likely litigation positions, due to the parties' collective experience wi!h the first case.


                                                   3
